DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending in this application.

Election/Restrictions
Applicant’s election of Group I, claims 1-7, in the reply filed on February 4, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi (JP 2007-272087) and Shiratani (JP 2016-042161) in view of Nakagawa (US 20031/0136763).
The citations for the Japanese documents use the English translations provided by Applicant.
Kenichi teaches making a plated article and use a photoresist pattern to make the plated article (paragraph 0001).  Paragraph 0010 teaches that the photoresist includes an acid-dissociable group-containing resin (claim 1).  Paragraph 0013 teaches the inclusion of a photoacid generator (claim 1).  Paragraph 0018 teaches applying the photoresist material, exposing it to light, developing and then plating using the photoresist pattern as a mold before removing the photoresist pattern (claim 1).  Paragraph 0022 teaches that the photoresist is positive.  Paragraphs 0024-0025 teaches a chemically amplified photoresist where acid produced from the photoacid generator reacts with the acid-dissociable group of the resin.  Paragraph 0057 teaches that the resin includes phenolic hydroxyl groups (claim 2).  Paragraphs 0112-0113 teaches that an acid diffusion control agent comprising a nitrogen-containing organic compound (claims 3-6).
Shiratani teaches a plating process of a photoresist pattern.  Paragraph 0003 teaches that a positive chemically amplified photoresist is used in the process (claim 1).  Paragraph 0027 teaches that the composition includes a photoacid generator (claim 1).  Paragraph 0040 teaches that the composition can include a basic compound which can be an amine (paragraph 0041).  Paragraph 0060 teaches exposing the photoresist layer 
	Kenichi and Shiratani teach the specifics of the photoresist material and some of the plating specifics.  Nakagawa teaches the specifics of the plating.  Nakagawa teaches process solutions.  Paragraph 0007 teaches copper plating.  Paragraph 0040 teaches that the copper plating includes using a solution comprising copper sulfate.  Paragraph 0077 teaches specifics of the plating solution.  Paragraph 0070 teaches using various photoresist materials including positive materials to form the pattern which is plated.
Therefore, it would have been obvious to have used a photoresist material as claimed as a pattern for further plating including copper plating because Kenichi teaches improved sensitivity to radiation, excellent resolution and adhesion with the photoresist composition used (overview) while Shiratani teaches the composition provides improved sensitivity to radiation as well as improved edge roughness.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN DUDA whose telephone number is (571)272-1383.  The examiner can normally be reached on Monday-Thursday; 5:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on 571-272-1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




									/Kathleen Duda/
									Kathleen Duda
									Primary Patent Examiner
									Art Unit 1737